         Case 1:20-cv-00410-RDM Document 41-1 Filed 08/25/20 Page 1 of 5




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------------------X
STEVEN E. SHAW,
         Plaintiff,

        v.                                                    Docket No. 1:20-cv-00410-RDM

THE HONORABLE KENNETH
BRAITHWAITE, et al.,
         Defendants.
------------------------------------------------------X


                 DEFENDANT TIMOTHY C. PARLATORE’S RESPONSE
             TO PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION

        Defendant Timothy Parlatore, pro se, hereby submits his answers, pursuant to

Fed.R.Civ.P. 34 to Plaintiff’s First Set of Requests for Production.

                                               OBJECTIONS

        These requests for production represent an improper attempt by Plaintiff to interfere with

the attorney-client relationship between the undersigned and four of my clients, LtCol Michael

Nesbitt, USMC(ret.), CDR Brandon Scott, USN(ret.), CDR Martin Weyenberg, USN(ret.) and

CDR Bryan Roberts, USN. This action was initially filed with an emergency motion for a

preliminary injunction to prevent the undersigned from continuing to advocate on behalf of his

clients. Although this initial brazen attempt was quickly rejected and withdrawn, Plaintiff’s

improper actions are continuing through his misuse of discovery devices.

        The majority of these document requests are an attempt to go fishing through the

attorney’s file in a separate matter in which Plaintiff is adverse and require the undersigned to

provide information that is privileged or confidential, as those terms are defined by the New

York Rules of Professional Conduct, as well as parallel provisions in virtually every other

jurisdiction in the country. Specifically, Plaintiff is seeking to probe what counsel is aware of

                                                          1

                                           ATTACHMENT A                                      001
         Case 1:20-cv-00410-RDM Document 41-1 Filed 08/25/20 Page 2 of 5




and what documents are contained within his file, along with the sources of that information and

documents, while counsel is still actively representing his clients in matters directly adverse to

Plaintiff.

        It is well known that Plaintiff, LT Steven Shaw, has been widely despised within the

Naval Aviation community since well before the undersigned became involved in the case.

There are no shortage of Naval Aviators willing to provide information about LT Shaw’s serious

and dangerous misconduct and the undersigned has received information from his former

students, peers, and superior officers, in addition to several documents that were anonymously

provided. All of this information was obtained within the scope of his representation on his

clients. However, to use this frivolous defamation case as a vehicle to collaterally engage in a

fishing expedition through counsel’s file is entirely improper.          It is impossible for the

undersigned to answer any of these document requests without violating his ethical

responsibilities and therefore objects to doing so, absent a Court Order.

        For these reasons, the undersigned is unable to answer any document request which seeks

the disclosure of privileged or confidential information, regardless of whether the response

would be privileged or not. For example, if the undersigned answered several requests by stating

that the information or documents at issue were obtained through a third-party and then only

invoked the privilege as to certain requests, the invocation itself would serve as an admission that

the information was obtained from the clients.

        Moreover, the clearest evidence that these document requests are a completely improper

effort by Plaintiff is the fact that most are not relevant to the sole claim against Defendant –

defamation for a statement made in an IG Complaint.

        For these reasons, Defendant objects to these requests for production.



                                                 2

                                     ATTACHMENT A                                              002
            Case 1:20-cv-00410-RDM Document 41-1 Filed 08/25/20 Page 3 of 5




                            FIRST SET OF DOCUMENT REQUESTS

       1.        Produce all Documents referred to or relied upon in your Answers to Interrogatories.

       RESPONSE: Defendant has no non-privileged or confidential documents to provide.

       2.        Produce all Documents referred to in the answer to the Complaint and other

pleadings, as the word “pleadings” is defined in Fed. R. Civ. P. 7(a).

       RESPONSE: The following are the list of responsive, non-privileged or confidential

documents, many of which have already been disclosed or were included as exhibits to the

Complaint:

                i.   The letter referred to in paragraph 13 was previously disclosed to Plaintiff.

               ii.   The    article   referred    to   in   paragraph      23    is   available    at

                     https://www.military.com/daily-news/2018/04/04/naval-aviators-say-they-

                     were-kicked-out-training-due-racial-bias.html

              iii.   The requirement that instructors only teach within the approved syllabus,

                     referenced in paragraph 26, OPNAVINST 3710.7U, is attached.

              iv.    A table of rank abbreviations, referenced in footnote 1 to paragraph 26 is

                     attached.

               v.    The Change Requests referred to in paragraph 27 are attached.

              vi.    The IG complaint referred to in paragraph 58 was attached as an exhibit to

                     the complaint in this matter.

             vii.    The Report of No Misconduct referenced in paragraph 59 was included as

                     an exhibit to the letter to Congresswoman Luria and is already in Plaintiff’s

                     possession.

             viii.    All information about the ACASS system referenced in paragraph 60 can

                     be found at https://www.safetyclimatesurveys.org/.
                                                 3

                                       ATTACHMENT A                                            003
            Case 1:20-cv-00410-RDM Document 41-1 Filed 08/25/20 Page 4 of 5




              ix.   The IG report referenced in paragraph 62 is already in possession of

                    Plaintiff. I believe, based on other information disclosed in this case, that

                    Plaintiff’s copy is far less redacted than any copy that ever came into

                    Defendant’s possession.

       3.        Produce all Documents received from or provided to any other party to this action or

received from any third-party since the filing of the Complaint, whether provided informally or in

response to a formal request.

       RESPONSE: Defendant has no non-privileged or confidential documents to provide.

       4.        Produce all Documents relating to statements (as that term is used in Fed. R. Civ. P.

26(b)(3)(C)) that were previously made by Defendant to any person other than a client of

Defendant relating to Plaintiff.

       RESPONSE: Defendant has no non-privileged documents to provide, beyond those

already disclosed, or attached as exhibits to the complaint.

       5.        Produce all Documents (including, but not limited to, correspondence, notes,

memoranda, journal entries, and all forms of electronic communication) that relate to, describe,

summarize, or make any reference to the following:

       a.      the Shaw CDI;

       b.      the FNAEB or the report of the FNAEB;

       c.      the notes of LtCol Nesbitt submitted to the FNAEB as part of the FNAEB report;

       d.      the Command Climate Survey;

       e.      the ASN Letter; and/or

       f.      the Second Shaw CDI

       except Documents exchanged exclusively between you or your law firm and a person you

or your law firm was representing as a client when the Documents were created.
                                                   4

                                        ATTACHMENT A                                            004
            Case 1:20-cv-00410-RDM Document 41-1 Filed 08/25/20 Page 5 of 5




       RESPONSE: Defendant has no non-privileged or confidential documents to provide.

       6.        Notwithstanding the exception in Request 5, produce all Documents between (a)

you or your law firm and (b) a person you or your law firm was representing as a client when the

Documents were created that concern provision of any of the following documents to you or to

your law firm:

       a.      the Shaw CDI;

       b.      the FNAEB report;

       c.      the notes of LtCol Nesbitt submitted to the FNAEB as part of the FNAEB report;

       d.      the Command Climate Survey;

       e.      the ASN Letter; and/or

       f.      the Second Shaw CDI.

       RESPONSE: Defendant has no non-privileged or confidential documents to provide.

Dated: July 20, 2020
       Falls Church, Virginia



                                            TIMOTHY C. PARLATORE
                                            Defendant, Pro Se
                                            Parlatore Law Group, LLP
                                            One World Trade Center, Suite 8500 New York, New
                                            York 10007
                                            212-679-6312
                                            212-202-4787 Facsimile
                                            Timothy.parlatore@parlatorelawgroup.com




                                                 5

                                        ATTACHMENT A                                        005
